EXHIBIT 10.160

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Agreement”) made as of the 17th day of December,
2007 by THE ENTITIES SET FORTH ON SCHEDULE I OF THIS AGREEMENT, each of which is
a Delaware limited liability company, having an office at 2901 Butterfield Road,
Oak Brook, Illinois 60523 (individually, “Borrower” and collectively,
“Borrowers”), and INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland
corporation, having an office at 2901 Butterfield Road, Oak Brook, Illinois
60523 (“Principal”; Borrower and Principal hereinafter collectively referred to
as “Indemnitor”), in favor of BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York
corporation, having an address at 383 Madison Avenue, New York, New York  10179
(“Bear Stearns”), and BANK OF AMERICA, N.A., a national banking association,
having an address at Bank of America Corporate Center, 100 North Tryon Street,
Charlotte, North Carolina 28255 (“Bank of America”; Bear Stearns and Bank of
America hereinafter collectively referred to as “Lender”).

 

RECITALS:

 


A.            PURSUANT TO THAT CERTAIN PROMISSORY NOTE A-1, DATED OF EVEN DATE
HEREWITH, EXECUTED BY BORROWERS AND PAYABLE TO THE ORDER OF BEAR STEARNS IN THE
ORIGINAL PRINCIPAL AMOUNT OF EIGHTY SIX MILLION TWO HUNDRED TWELVE THOUSAND FIVE
HUNDRED AND NO/100 DOLLARS ($86,212,500.00) (TOGETHER WITH ALL RENEWALS,
MODIFICATIONS, INCREASES AND EXTENSIONS THEREOF, “NOTE A-1”), THAT CERTAIN
PROMISSORY NOTE A-2, DATED OF EVEN DATE HEREWITH, EXECUTED BY BORROWERS, AND
PAYABLE TO THE ORDER OF BEAR STEARNS IN THE ORIGINAL PRINCIPAL AMOUNT OF EIGHTY
SIX MILLION TWO HUNDRED TWELVE THOUSAND FIVE HUNDRED AND NO/100 DOLLARS
($86,212,500.00) (TOGETHER WITH ALL RENEWALS, MODIFICATIONS, INCREASES AND
EXTENSIONS THEREOF, “NOTE A-2”), THAT CERTAIN PROMISSORY NOTE A-3, DATED OF EVEN
DATE HEREWITH, EXECUTED BY BORROWERS, AND PAYABLE TO THE ORDER OF BANK OF
AMERICA IN THE ORIGINAL PRINCIPAL AMOUNT OF EIGHTY SIX MILLION TWO HUNDRED
TWELVE THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($86,212,500.00) (TOGETHER WITH
ALL RENEWALS, MODIFICATIONS, INCREASES AND EXTENSIONS THEREOF, “NOTE A-3”), AND
THAT CERTAIN PROMISSORY NOTE A-4, DATED OF EVEN DATE HEREWITH, EXECUTED BY
BORROWERS, AND PAYABLE TO THE ORDER OF BANK OF AMERICA IN THE ORIGINAL PRINCIPAL
AMOUNT OF EIGHTY SIX MILLION TWO HUNDRED TWELVE THOUSAND FIVE HUNDRED AND NO/100
DOLLARS ($86,212,500.00) (TOGETHER WITH ALL RENEWALS, MODIFICATIONS, INCREASES
AND EXTENSIONS THEREOF, “NOTE A-4”; NOTE A-1, NOTE A-2, NOTE A-3, AND NOTE A-4,
COLLECTIVELY, THE “NOTES”), BORROWERS HAVE BECOME INDEBTED, AND MAY FROM TIME TO
TIME BE FURTHER INDEBTED, TO LENDER WITH RESPECT TO A LOAN IN THE AGGREGATE
AMOUNT OF THREE HUNDRED FORTY FOUR MILLION EIGHT HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($344,850,000.00) (THE “LOAN”), WHICH LOAN IS SECURED BY THE
LIENS AND SECURITY INTERESTS OF THOSE CERTAIN TWENTY-SEVEN MORTGAGES OR DEEDS OF
TRUST OF EVEN DATE HEREWITH (THE “MORTGAGES”), AND IS FURTHER EVIDENCED BY THAT
CERTAIN LOAN AGREEMENT, OF EVEN DATE HEREWITH BETWEEN BORROWERS AND LENDER (AS
THE SAME MAY HEREINAFTER BE AMENDED, MODIFIED, RESTATED, RENEWED OR REPLACED THE
“LOAN AGREEMENT”) AND FURTHER EVIDENCED, SECURED OR GOVERNED BY OTHER
INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH THE LOAN (TOGETHER WITH
THE NOTES, THE LOAN AGREEMENT AND MORTGAGES, THE “LOAN DOCUMENTS”)  CAPITALIZED
TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANING ATTRIBUTED TO SUCH TERM IN THE
LOAN AGREEMENT.


 

--------------------------------------------------------------------------------



 


B.            LENDER IS UNWILLING TO MAKE THE LOAN UNLESS INDEMNITOR AGREES TO
PROVIDE THE INDEMNIFICATION, REPRESENTATIONS AND WARRANTIES AND OTHER MATTERS
DESCRIBED IN THIS AGREEMENT FOR THE BENEFIT OF LENDER.


 


C.            PRINCIPAL IS THE INDIRECT OWNER OF ALL MEMBERSHIP INTERESTS OR
PARTNERSHIP INTERESTS OF EACH BORROWER, AS APPLICABLE, AND THUS WILL DERIVE
SUBSTANTIAL BENEFIT FROM THE LOAN. INDEMNITOR ENTERS INTO THIS AGREEMENT TO
INDUCE LENDER TO MAKE THE LOAN.


 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
Lender as follows:

 


1.             INDEMNIFICATION. INDEMNITOR COVENANTS AND AGREES AT ITS SOLE COST
AND EXPENSE, TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD LENDER HARMLESS
FROM AND AGAINST ANY AND ALL LOSSES (DEFINED BELOW) IMPOSED UPON OR INCURRED BY
OR ASSERTED AGAINST LENDER AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY
WAY RELATING TO ANY ONE OR MORE OF THE FOLLOWING:  (I) FRAUD OR INTENTIONAL
MISREPRESENTATION BY ANY BORROWER OR ANY GUARANTOR IN CONNECTION WITH THE LOAN;
(II) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY BORROWER; (III) THE
BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR INDEMNIFICATION PROVISION IN
THE ENVIRONMENTAL INDEMNITY OR THE MORTGAGE CONCERNING ENVIRONMENTAL LAWS,
HAZARDOUS SUBSTANCES AND ASBESTOS AND ANY INDEMNIFICATION OF LENDER WITH RESPECT
THERETO IN EITHER DOCUMENT; (IV) THE REMOVAL OR DISPOSAL OF ANY PORTION OF THE
PROPERTY AFTER AN EVENT OF DEFAULT; (V) THE MISAPPLICATION OR CONVERSION BY ANY
BORROWER OF (A) ANY INSURANCE PROCEEDS PAID BY REASON OF ANY LOSS, DAMAGE OR
DESTRUCTION TO THE PROPERTY WHICH ARE NOT APPLIED BY ANY BORROWER IN ACCORDANCE
WITH THE LOAN AGREEMENT, (B) ANY AWARDS OR OTHER AMOUNTS RECEIVED IN CONNECTION
WITH THE CONDEMNATION OF ALL OR A PORTION OF THE PROPERTY WHICH ARE NOT APPLIED
BY ANY BORROWER IN ACCORDANCE WITH THE LOAN AGREEMENT, OR (C) ANY RENTS
FOLLOWING AN EVENT OF DEFAULT; (VI) THE FAILURE OF ANY BORROWER TO OBTAIN
LENDER’S PRIOR WRITTEN CONSENT TO ANY SUBORDINATE FINANCING OR OTHER VOLUNTARY
LIEN ENCUMBERING THE PROPERTY; (VII) THE FAILURE OF ANY BORROWER TO OBTAIN
LENDER’S PRIOR WRITTEN CONSENT TO ANY ASSIGNMENT, TRANSFER, OR CONVEYANCE OF THE
PROPERTY OR ANY PORTION THEREOF AS REQUIRED BY THE LOAN AGREEMENT;
(VIII) FAILURE TO PAY CHARGES FOR LABOR OR MATERIALS OR OTHER CHARGES THAT CAN
CREATE LIENS ON ANY PORTION OF THE PROPERTY; (IX) ANY SECURITY DEPOSITS, ADVANCE
DEPOSITS OR ANY OTHER DEPOSITS COLLECTED WITH RESPECT TO THE PROPERTY WHICH ARE
NOT DELIVERED TO LENDER UPON A FORECLOSURE OF THE PROPERTY OR ACTION IN LIEU
THEREOF, EXCEPT TO THE EXTENT ANY SUCH SECURITY DEPOSITS WERE APPLIED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF ANY OF THE LEASES PRIOR TO THE
OCCURRENCE OF THE EVENT OF DEFAULT THAT GAVE RISE TO SUCH FORECLOSURE OR ACTION
IN LIEU THEREOF; (X) THE SURRENDER, TERMINATION, AMENDMENT OR MODIFICATION OF A
MANAGEMENT AGREEMENT, WITHOUT LENDER’S PRIOR WRITTEN CONSENT; (XI) THE
SURRENDER, TERMINATION, AMENDMENT OR MODIFICATION OF A FRANCHISE AGREEMENT,
WITHOUT LENDER’S PRIOR WRITTEN CONSENT; (XII) THE FAILURE OF BORROWER TO SATISFY
ANY REQUIREMENTS SET FORTH ON EXHIBIT A TO THAT CERTAIN POST-CLOSING AGREEMENT
DATED AS OF THE DATE HEREOF BETWEEN BORROWER AND LENDER; AND (XIV) THE FAILURE
OF BORROWER TO PAY THE ENTIRE MORTGAGE RECORDING TAX IMPOSED BY THE NEW YORK
STATE TAX COMMISSION IN CONNECTION WITH THE LOAN. AS USED HEREIN, THE TERM
“LOSSES” INCLUDES ANY AND ALL CLAIMS, SUITS, LIABILITIES, ACTIONS, PROCEEDINGS,
OBLIGATIONS, DEBTS, DAMAGES, LOSSES, COSTS, EXPENSES, DIMINUTIONS IN VALUE,
FINES, PENALTIES, CHARGES, FEES, EXPENSES, JUDGMENTS, AWARDS, AMOUNTS PAID IN
SETTLEMENT, PUNITIVE

 

2

--------------------------------------------------------------------------------


 


DAMAGES, FORESEEABLE AND UNFORESEEABLE CONSEQUENTIAL DAMAGES, OF WHATEVER KIND
OR NATURE (INCLUDING BUT NOT LIMITED TO REASONABLE ATTORNEYS’ FEES AND OTHER
COSTS OF DEFENSE). NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY OF THE LOAN
DOCUMENTS, (I) LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT WHICH LENDER
MAY HAVE UNDER SECTION 506(A), 506(B), 1111(B) OR ANY OTHER PROVISIONS OF THE
U.S. BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF THE DEBT SECURED BY
THE MORTGAGE OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO SECURE ALL OF
THE DEBT OWING TO LENDER IN ACCORDANCE WITH THE LOAN DOCUMENTS, AND
(II) BORROWERS (BUT NOT PRINCIPAL) SHALL BE LIABLE FOR THE FULL AMOUNT OF THE
DEBT AND ALL OBLIGATIONS OF BORROWERS TO LENDER UNDER THE LOAN DOCUMENTS IN THE
EVENT THAT (A) THE FIRST FULL MONTHLY PAYMENT OF INTEREST ON ANY NOTE IS NOT
PAID WITHIN FIVE (5) DAYS OF NOTICE THAT SUCH PAYMENT IS LATE; OR (B) ANY
BORROWER FAILS TO PERMIT ON-SITE INSPECTIONS OF THE PROPERTY SUBJECT TO THE
RIGHTS OF TENANTS (OTHER THAN AN OPERATING LESSEE) UNDER LEASES, THE RIGHTS OF
MANAGER UNDER THE APPLICABLE MANAGEMENT AGREEMENT AND ANY APPLICABLE CURE PERIOD
SET FORTH IN THE LOAN DOCUMENTS, FAILS TO PROVIDE FINANCIAL INFORMATION AS
REQUIRED UNDER THE LOAN DOCUMENTS SUBJECT TO ANY APPLICABLE CURE PERIOD (EXCEPT
FOR FINANCIAL INFORMATION REQUIRED TO BE DELIVERED BY THE MANAGER, PURSUANT TO
THE APPLICABLE MANAGEMENT AGREEMENT, THAT HAS NOT BEEN DELIVERED TO BORROWER,
PROVIDED BORROWER HAS REQUESTED SUCH FINANCIAL INFORMATION FROM THE MANAGER), OR
FAILS TO COMPLY WITH SECTION 4.1.31 OF THE LOAN AGREEMENT.


 


2.             GUARANTY. INDEMNITOR ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO
LENDER THE PROMPT AND FULL PAYMENT OF THE DEBT (AS DEFINED IN THE LOAN
AGREEMENT) IN THE EVENT OF THE FOLLOWING:  (A) ANY BORROWER FILING A VOLUNTARY
PETITION UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL OR STATE BANKRUPTCY OR
INSOLVENCY LAW, (B) THE FILING BY AN AFFILIATE OF ANY BORROWER OF AN INVOLUNTARY
PETITION AGAINST ANY BORROWER UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL OR
STATE BANKRUPTCY OR INSOLVENCY LAW, OR ANY BORROWER OR ANY AFFILIATE OF ANY
BORROWER SOLICITING OR CAUSING TO BE SOLICITED PETITIONING CREDITORS FOR ANY
INVOLUNTARY PETITION AGAINST BORROWER FROM ANY PERSON (WHICH SOLICITING RESULTS
IN THE FILING OF SUCH INVOLUNTARY PETITION AGAINST BORROWER), (C) ANY BORROWER
COLLUDING TO ARRANGE AND THEREAFTER FILING AN ANSWER CONSENTING TO OR OTHERWISE
ACQUIESCING IN OR JOINING IN ANY INVOLUNTARY PETITION FILED AGAINST IT BY ANY
OTHER PERSON UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL OR STATE BANKRUPTCY
OR INSOLVENCY LAW, (D) ANY BORROWER CONSENTING TO OR ACQUIESCING IN OR JOINING
IN AN APPLICATION FOR THE APPOINTMENT OF A CUSTODIAN, RECEIVER, (OTHER THAN A
RECEIVER REQUESTED BY LENDER IN CONNECTION WITH ENFORCEMENT OF ITS RIGHTS UNDER
THE LOAN DOCUMENTS) TRUSTEE, OR EXAMINER FOR ANY BORROWER OR ANY PORTION OF THE
PROPERTY, OR (E) ANY BORROWER MAKING AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR ADMITTING, IN WRITING OR IN ANY LEGAL PROCEEDING, ITS INSOLVENCY OR INABILITY
TO PAY ITS DEBTS AS THEY BECOME DUE. THIS IS A GUARANTY OF PAYMENT AND NOT OF
COLLECTION. THE OBLIGATIONS OF INDEMNITOR HEREUNDER ARE AND SHALL BE ABSOLUTE
UNDER ANY AND ALL CIRCUMSTANCES, WITHOUT REGARD TO THE VALIDITY, REGULARITY OR
ENFORCEABILITY OF THE NOTES, THE MORTGAGES OR THE OTHER LOAN DOCUMENTS. THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AS TO ANY MODIFICATION,
EXTENSION OR RENEWAL OF THE ANY NOTE, THE MORTGAGES OR ANY OF THE OTHER LOAN
DOCUMENTS, AND NOTWITHSTANDING ANY RELEASE OR FORBEARANCE GRANTED BY LENDER WITH
RESPECT THERETO, ALL OF WHICH MAY BE MADE, DONE OR SUFFERED WITHOUT NOTICE TO OR
FURTHER CONSENT OF INDEMNITOR.


 


3.             UNIMPAIRED LIABILITY. THE LIABILITY OF INDEMNITOR UNDER THIS
AGREEMENT SHALL IN NO WAY BE LIMITED OR IMPAIRED BY, AND INDEMNITOR HEREBY
CONSENTS TO AND AGREES TO BE BOUND BY, ANY AMENDMENT OR MODIFICATION OF THE
PROVISIONS OF THE NOTES, THE LOAN AGREEMENT, THE MORTGAGES OR ANY OF THE OTHER
LOAN DOCUMENTS. IN ADDITION, THE LIABILITY OF INDEMNITOR UNDER

 

3

--------------------------------------------------------------------------------


 

this Agreement shall in no way be limited or impaired by (i) any extensions of
time for performance required by the Notes, the Loan Agreement, the Mortgages or
any of the other Loan Documents, (ii) any sale or transfer of all or part of the
Property, (iii) any exculpatory provision in the Notes, the Loan Agreement, the
Mortgages, or any of the other Loan Documents limiting Lender’s recourse to the
Property or to any other security for the Notes, or limiting Lender’s rights to
a deficiency judgment against Indemnitor, (iv) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor under the Notes, the Loan
Agreement, the Mortgages or any of the other Loan Documents or herein, (v) the
release of Indemnitor or any other person from performance or observance of any
of the agreements, covenants, terms or condition contained in the Loan
Agreement, the Mortgages, the Notes or the other Loan Documents by operation of
law, Lender’s voluntary act, or otherwise, (vi) the release or substitution in
whole or in part of any security for the Notes, or (vii) Lender’s failure to
record the Loan Agreement, the Mortgages or file any UCC financing statements
(or Lender’s improper recording or filing of any thereof) or to otherwise
perfect, protect, secure or insure any security interest or lien given as
security for the Notes; and, in any such case, whether with or without notice to
Indemnitors and with or without consideration.


 


4.             ENFORCEMENT. LENDER MAY ENFORCE THE OBLIGATIONS OF INDEMNITOR
WITHOUT FIRST RESORTING TO OR EXHAUSTING ANY SECURITY OR COLLATERAL OR WITHOUT
FIRST HAVING RECOURSE TO ANY NOTE, THE LOAN AGREEMENT, THE MORTGAGES, OR ANY
OTHER LOAN DOCUMENTS OR ANY OF THE PROPERTY, THROUGH FORECLOSURE PROCEEDINGS OR
OTHERWISE; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL INHIBIT OR PREVENT
LENDER FROM SUING ON ANY NOTE, FORECLOSING, OR EXERCISING ANY POWER OF SALE
UNDER THE LOAN AGREEMENT, THE MORTGAGES, OR EXERCISING ANY OTHER RIGHTS AND
REMEDIES THEREUNDER OR UNDER THE LOAN AGREEMENT. THIS AGREEMENT IS NOT
COLLATERAL OR SECURITY FOR THE DEBT OF INDEMNITOR PURSUANT TO THE LOAN, UNLESS
LENDER EXPRESSLY ELECTS IN WRITING TO MAKE THIS AGREEMENT ADDITIONAL COLLATERAL
OR SECURITY FOR THE DEBT OF INDEMNITOR PURSUANT TO THE LOAN, WHICH LENDER IS
ENTITLED TO DO IN ITS SOLE AND ABSOLUTE DISCRETION. IT IS NOT NECESSARY FOR AN
EVENT OF DEFAULT TO HAVE OCCURRED FOR LENDER TO EXERCISE ITS RIGHTS PURSUANT TO
THIS AGREEMENT. NOTWITHSTANDING ANY PROVISION OF THE NOTES, THE LOAN AGREEMENT,
THE MORTGAGES, OR ANY OF THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS PURSUANT TO
THIS AGREEMENT ARE EXCEPTIONS TO ANY NON-RECOURSE OR EXCULPATION PROVISION
CONTAINED THEREIN. INDEMNITOR IS FULLY AND PERSONALLY LIABLE FOR SUCH
OBLIGATIONS, AND ITS LIABILITY IS NOT LIMITED TO THE ORIGINAL OR AMORTIZED
PRINCIPAL BALANCE OF THE LOAN OR THE VALUE OF THE PROPERTY.


 


5.             SURVIVAL. THE OBLIGATIONS AND LIABILITIES OF INDEMNITOR UNDER
THIS INDEMNITY SHALL FULLY SURVIVE INDEFINITELY NOTWITHSTANDING ANY TERMINATION,
SATISFACTION, ASSIGNMENT, ENTRY OF A JUDGMENT OF FORECLOSURE, EXERCISE OF ANY
POWER OF SALE, OR DELIVERY OF A DEED IN LIEU OF FORECLOSURE OF THE MORTGAGES.


 


6.             INTENTIONALLY DELETED.


 


7.             INTEREST. ANY AMOUNTS PAYABLE TO ANY LENDER UNDER THIS AGREEMENT
SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON DEMAND AND, IF NOT PAID WITHIN
THIRTY (30) DAYS OF SUCH DEMAND THEREFOR, SHALL BEAR INTEREST AT A PER ANNUM
RATE EQUAL TO THE LESSER OF (A) 5% PLUS THE INTEREST RATE OR (B) THE MAXIMUM
INTEREST RATE WHICH INDEMNITOR MAY BY LAW PAY OR LENDER MAY CHARGE AND COLLECT,
FROM THE DATE PAYMENT WAS DUE.


 

4

--------------------------------------------------------------------------------


 


8.             WAIVERS.


 


(A)           INDEMNITOR HEREBY WAIVES (I) ANY RIGHT OR CLAIM OF RIGHT TO CAUSE
A MARSHALLING OF ANY INDEMNITOR’S ASSETS OR TO CAUSE LENDER TO PROCEED AGAINST
ANY OF THE SECURITY FOR THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST
INDEMNITOR; (II) AND RELINQUISHES ALL RIGHTS AND REMEDIES ACCORDED BY APPLICABLE
LAW TO INDEMNITOR, EXCEPT ANY RIGHTS OF SUBROGATION WHICH INDEMNITOR MAY HAVE,
PROVIDED THAT THE INDEMNITY PROVIDED FOR HEREUNDER SHALL NEITHER BE CONTINGENT
UPON THE EXISTENCE OF ANY SUCH RIGHTS OF SUBROGATION NOR SUBJECT TO ANY CLAIMS
OR DEFENSES WHATSOEVER WHICH MAY BE ASSERTED IN CONNECTION WITH THE ENFORCEMENT
OR ATTEMPTED ENFORCEMENT OF SUCH SUBROGATION RIGHTS INCLUDING, WITHOUT
LIMITATION, ANY CLAIM THAT SUCH SUBROGATION RIGHTS WERE ABROGATED BY ANY ACTS OF
LENDER; (III) THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A MANDATORY OR
COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST OR BY
LENDER; (IV) NOTICE OF ACCEPTANCE HEREOF AND OF ANY ACTION TAKEN OR OMITTED IN
RELIANCE HEREON; (V) PRESENTMENT FOR PAYMENT, DEMAND OF PAYMENT, PROTEST OR
NOTICE OF NONPAYMENT OR FAILURE TO PERFORM OR OBSERVE, OR OTHER PROOF, OR NOTICE
OR DEMAND; AND (VI) ALL HOMESTEAD EXEMPTION RIGHTS AGAINST THE OBLIGATIONS
HEREUNDER AND THE BENEFITS OF ANY STATUTES OF LIMITATIONS OR REPOSE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, INDEMNITOR HEREBY
AGREES TO POSTPONE THE EXERCISE OF ANY RIGHTS OF SUBROGATION WITH RESPECT TO ANY
COLLATERAL SECURING THE LOAN UNTIL THE LOAN SHALL HAVE BEEN PAID IN FULL.


 


(B)           INDEMNITOR AND INDEMNITEE HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THE COMMITMENT FOR THE
LOAN, THE LOAN AGREEMENT, THE MORTGAGES, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY LENDER IN CONNECTION THEREWITH.


 


9.             INDEMNITOR’S REPRESENTATIONS AND WARRANTIES. INDEMNITOR
REPRESENTS AND WARRANTS THAT:


 


(A)           IF INDEMNITOR IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY
COMPANY, IT HAS THE FULL CORPORATE/PARTNERSHIP/LIMITED LIABILITY COMPANY POWER
AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER; THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY INDEMNITOR HAS BEEN DULY AND VALIDLY AUTHORIZED; AND ALL REQUISITE
CORPORATE/PARTNERSHIP/LIMITED LIABILITY COMPANY ACTION HAS BEEN TAKEN BY
INDEMNITOR TO MAKE THIS AGREEMENT VALID AND BINDING UPON INDEMNITOR, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS;


 


(B)           IF INDEMNITOR IS AN INDIVIDUAL, HE/SHE IS ACTING IN AN INDIVIDUAL
CAPACITY AND HAS FULL POWER AND AUTHORITY TO MAKE THIS AGREEMENT VALID AND
BINDING UPON INDEMNITOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS;


 


(C)           IF INDEMNITOR IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY
COMPANY, ITS EXECUTION OF, AND COMPLIANCE WITH, THIS AGREEMENT IS IN THE
ORDINARY COURSE OF BUSINESS


 

5

--------------------------------------------------------------------------------



 


OF THAT INDEMNITOR AND WILL NOT RESULT IN THE BREACH OF ANY TERM OR PROVISION OF
THE CHARTER, BY-LAWS, PARTNERSHIP OR TRUST AGREEMENT, ARTICLES OF ORGANIZATION,
OPERATING AGREEMENT OR OTHER GOVERNING INSTRUMENT OF THAT INDEMNITOR OR RESULT
IN THE BREACH OF ANY TERM OR PROVISION OF, OR CONFLICT WITH OR CONSTITUTE A
DEFAULT UNDER OR RESULT IN THE ACCELERATION OF  ANY OBLIGATION UNDER ANY
AGREEMENT, INDENTURE OR LOAN OR CREDIT AGREEMENT OR OTHER INSTRUMENT TO WHICH
THE INDEMNITOR OR THE PROPERTY ARE SUBJECT, OR RESULT IN THE VIOLATION OF ANY
LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE TO WHICH THE INDEMNITOR OR THE
PROPERTY ARE SUBJECT;


 


(D)           IF INDEMNITOR IS AN INDIVIDUAL, HIS/HER EXECUTION OF, AND
COMPLIANCE WITH, THIS AGREEMENT WILL NOT RESULT IN THE BREACH OF ANY TERM OR
PROVISION OF, OR CONFLICT WITH OR CONSTITUTE A DEFAULT UNDER OR RESULT IN THE
ACCELERATION OF ANY OBLIGATION UNDER ANY AGREEMENT, INDENTURE OR LOAN OR CREDIT
AGREEMENT OR OTHER INSTRUMENT TO WHICH INDEMNITOR OR THE PROPERTY ARE SUBJECT,
OR RESULT IN THE VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR
DECREE TO WHICH THE INDEMNITOR OR THE PROPERTY ARE SUBJECT;


 


(E)           TO THE INDEMNITOR’S KNOWLEDGE, THERE IS NO ACTION, SUIT,
PROCEEDING OR INVESTIGATION PENDING OR THREATENED AGAINST IT WHICH, EITHER IN
ANY ONE INSTANCE OR IN THE AGGREGATE, MAY RESULT IN ANY MATERIAL ADVERSE CHANGE
IN THE BUSINESS, OPERATIONS, FINANCIAL CONDITION, PROPERTIES OR ASSETS OF
INDEMNITOR, OR IN ANY MATERIAL IMPAIRMENT OF THE RIGHT OR ABILITY OF INDEMNITOR
TO CARRY ON ITS BUSINESS SUBSTANTIALLY AS NOW CONDUCTED, OR IN ANY MATERIAL
LIABILITY ON THE PART OF INDEMNITOR, OR WHICH WOULD DRAW INTO QUESTION THE
VALIDITY OF THIS AGREEMENT OR OF ANY ACTION TAKEN OR TO BE TAKEN IN CONNECTION
WITH THE OBLIGATIONS OF INDEMNITOR CONTEMPLATED HEREIN, OR WHICH WOULD BE LIKELY
TO IMPAIR MATERIALLY THE ABILITY OF INDEMNITOR TO PERFORM UNDER THE TERMS OF
THIS AGREEMENT;


 


(F)            IT DOES NOT BELIEVE, NOR DOES IT HAVE ANY REASON OR CAUSE TO
BELIEVE, THAT IT CANNOT PERFORM EACH AND EVERY COVENANT CONTAINED IN THIS
AGREEMENT;


 


(G)           NO APPROVAL, AUTHORIZATION, ORDER, LICENSE OR CONSENT OF, OR
REGISTRATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON, AND NO
APPROVAL, AUTHORIZATION OR CONSENT OF ANY OTHER PARTY IS REQUIRED IN CONNECTION
WITH THIS AGREEMENT;


 


(H)           THIS AGREEMENT CONSTITUTES A VALID, LEGAL AND BINDING OBLIGATION
OF INDEMNITOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE TERMS HEREOF; AND


 


(I)            INDEMNITOR HAS FILED ALL FEDERAL, STATE, COUNTY, MUNICIPAL, AND
CITY INCOME AND OTHER TAX RETURNS REQUIRED TO HAVE BEEN FILED BY IT AND HAS PAID
ALL TAXES AND RELATED LIABILITIES WHICH HAVE BECOME DUE PURSUANT TO SUCH RETURNS
OR PURSUANT TO ANY ASSESSMENTS RECEIVED BY IT; INDEMNITOR DOES NOT KNOW OF ANY
BASIS FOR ANY ADDITIONAL ASSESSMENT IN RESPECT OF ANY SUCH TAXES AND RELATED
LIABILITIES FOR PRIOR YEARS.


 


10.           NO WAIVER. NO DELAY BY ANY INDEMNIFIED PARTY IN EXERCISING ANY
RIGHT, POWER OR PRIVILEGE UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER OF ANY
SUCH PRIVILEGE, POWER OR RIGHT.


 

6

--------------------------------------------------------------------------------


 


11.           TRANSFER OF LOAN.


 


(A)           LENDER MAY, AT ANY TIME, SELL, TRANSFER OR ASSIGN THE NOTES, THE
MORTGAGES, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY OR ALL SERVICING
RIGHTS WITH RESPECT THERETO, OR GRANT PARTICIPATIONS THEREIN OR ISSUE MORTGAGE
PASS-THROUGH CERTIFICATES OR OTHER SECURITIES EVIDENCING A BENEFICIAL INTEREST
IN A RATED OR UNRATED PUBLIC OFFERING OR PRIVATE PLACEMENT (THE “SECURITIES”).
LENDER MAY FORWARD TO EACH PURCHASER, TRANSFEREE, ASSIGNEE, SERVICER,
PARTICIPANT OR INVESTOR IN SUCH SECURITIES OR ANY CREDIT RATING AGENCY RATING
SUCH SECURITIES (THE FOREGOING ENTITIES HEREINAFTER COLLECTIVELY REFERRED TO AS
THE “INVESTOR”) AND EACH PROSPECTIVE INVESTOR, ALL DOCUMENTS AND INFORMATION
(INCLUDING FINANCIAL INFORMATION) BUT NOT LIMITED TO, WHICH LENDER NOW HAS OR
MAY HEREAFTER ACQUIRE RELATING TO INDEMNITOR AND THE PROPERTY, WHETHER FURNISHED
BY INDEMNITOR, ANY GUARANTOR, OR OTHERWISE, AS LENDER DETERMINES NECESSARY OR
DESIRABLE.


 


(B)           UPON ANY TRANSFER OR PROPOSED TRANSFER CONTEMPLATED ABOVE AND BY
THE MORTGAGES, AT LENDER’S REQUEST, INDEMNITOR SHALL PROVIDE AN ESTOPPEL
CERTIFICATE TO THE INVESTOR OR ANY PROSPECTIVE INVESTOR IN SUCH FORM, SUBSTANCE
AND DETAIL AS LENDER, SUCH INVESTOR OR PROSPECTIVE INVESTOR MAY REQUIRE.


 


12.           NOTICES. ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS HEREUNDER
SHALL BE GIVEN IN ACCORDANCE WITH SECTION 10.6 OF THE LOAN AGREEMENT, PROVIDED
THAT NOTICES TO PRINCIPAL SHALL BE ADDRESSED AS FOLLOWS: 2901 BUTTERFIELD ROAD,
OAK BROOK, ILLINOIS 60523, ATTENTION:  GENERAL COUNSEL.


 


13.           SUBMISSION TO JURISDICTION. WITH RESPECT TO ANY CLAIM OR ACTION
ARISING HEREUNDER, INDEMNITOR (A) IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND THE UNITED STATES
DISTRICT COURTS FOR THE DISTRICT OF NORTHERN ILLINOIS, AND APPELLATE COURTS FROM
ANY THEREOF, AND (B) IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY
TIME TO THE LAYING ON VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT BROUGHT IN ANY SUCH COURT, AND (C) IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


14.           NO THIRD-PARTY BENEFICIARY. THE TERMS OF THIS AGREEMENT ARE FOR
THE SOLE AND EXCLUSIVE PROTECTION AND USE OF LENDER. NO PARTY SHALL BE A
THIRD-PARTY BENEFICIARY HEREUNDER, AND NO PROVISION HEREOF SHALL OPERATE OR
INURE TO THE USE AND BENEFIT OF ANY SUCH THIRD PARTY.


 


15.           DUPLICATE ORIGINALS; COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF DUPLICATE ORIGINALS AND EACH DUPLICATE ORIGINAL SHALL BE DEEMED
TO BE AN ORIGINAL. THIS AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH
OF WHICH COUNTERPARTS SHALL BE DEEMED AN ORIGINAL INSTRUMENT AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT. THE FAILURE OF ANY PARTY HERETO TO
EXECUTE THIS AGREEMENT, OR ANY COUNTERPART HEREOF, SHALL NOT RELIEVE THE OTHER
SIGNATORIES FROM THEIR OBLIGATIONS HEREUNDER.


 


16.           NO ORAL CHANGE. THIS AGREEMENT, AND ANY PROVISIONS HEREOF, MAY NOT
BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR TERMINATED ORALLY
OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF ANY INDEMNITOR OR LENDER, BUT
ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF
ANY MODIFICATION, AMENDMENT, WAIVER, EXTENSION, CHANGE, DISCHARGE OR TERMINATION
IS SOUGHT.

 

7

--------------------------------------------------------------------------------


 


17.           HEADINGS, ETC. THE HEADINGS AND CAPTIONS OF VARIOUS PARAGRAPHS OF
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSTRUED
AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE PROVISIONS
HEREOF.


 


18.           NUMBER AND GENDER/SUCCESSORS AND ASSIGNS. ALL PRONOUNS AND ANY
VARIATIONS THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE, NEUTER,
SINGULAR OR PLURAL AS THE IDENTITY OF THE PERSON OR PERSONS REFERRED TO MAY
REQUIRE. WITHOUT LIMITING THE EFFECT OF SPECIFIC REFERENCES IN ANY PROVISION OF
THIS AGREEMENT, THE TERM “INDEMNITOR” SHALL BE DEEMED TO REFER TO EACH AND EVERY
PERSON OR ENTITY COMPRISING AN INDEMNITOR FROM TIME TO TIME, AS THE SENSE OF A
PARTICULAR PROVISION MAY REQUIRE, AND TO INCLUDE THE HEIRS, EXECUTORS,
ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF INDEMNITOR, ALL
OF WHOM SHALL BE BOUND BY THE PROVISIONS OF THIS AGREEMENT, PROVIDED THAT NO
OBLIGATION OF ANY INDEMNITOR MAY BE ASSIGNED EXCEPT WITH THE WRITTEN CONSENT OF
LENDER. EACH REFERENCE HEREIN TO LENDER SHALL BE DEEMED TO INCLUDE ITS
SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF LENDER AND
ITS RESPECTIVE SUCCESSORS AND ASSIGNS FOREVER.


 


19.           JOINT AND SEVERAL LIABILITY. IF INDEMNITOR CONSISTS OF MORE THAN
ONE PERSON OR ENTITY, THE OBLIGATIONS AND LIABILITIES OF EACH SUCH PERSON
HEREUNDER ARE JOINT AND SEVERAL.


 


20.           RELEASE OF LIABILITY. ANY ONE OR MORE PARTIES LIABLE UPON OR IN
RESPECT OF THIS AGREEMENT MAY BE RELEASED WITHOUT AFFECTING THE LIABILITY OF ANY
PARTY NOT SO RELEASED.


 


21.           RIGHTS CUMULATIVE. THE RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH LENDER HAS UNDER
THE NOTES, THE MORTGAGES, OR THE OTHER LOAN DOCUMENTS OR WOULD OTHERWISE HAVE AT
LAW OR IN EQUITY.


 


22.           INAPPLICABLE PROVISIONS. IF ANY TERM, CONDITION OR COVENANT OF
THIS AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT, THIS AGREEMENT SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


 


23.           GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
ENTERED INTO PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL
RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


 


24.           MISCELLANEOUS. WHEREVER PURSUANT TO THIS AGREEMENT (I) LENDER
EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, (II) ANY ARRANGEMENT
OR TERM IS TO BE SATISFACTORY TO LENDER, OR (III) ANY OTHER DECISION OR
DETERMINATION IS TO BE MADE BY LENDER, THE DECISION OF LENDER TO APPROVE OR
DISAPPROVE, ALL DECISIONS THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT
SATISFACTORY AND ALL OTHER DECISIONS AND DETERMINATIONS MADE BY LENDER, SHALL BE
IN THE SOLE AND ABSOLUTE DISCRETION OF LENDER AND SHALL BE FINAL AND CONCLUSIVE,
EXCEPT AS MAY BE OTHERWISE EXPRESSLY AND SPECIFICALLY PROVIDED HEREIN.


 

[NO FURTHER TEXT ON THIS PAGE]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

 

 

BORROWER:

 

 

 

IA ORCHARD HOTELS TUCSON SOUTH
WILLIAMS, L.L.C., a Delaware limited liability
company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

IA ORCHARD HOTELS TUCSON SOUTH
WILLIAMS TRS, L.L.C., a Delaware limited
liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS TUCSON EAST
WILLIAMS, L.L.C., a Delaware limited liability
company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

IA ORCHARD HOTELS TUCSON EAST
WILLIAMS TRS, L.L.C., a Delaware limited
liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS LOS ALAMITOS,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

IA ORCHARD HOTELS LOS ALAMITOS
TRS, L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS COLORADO
SPRINGS, L.L.C., a Delaware limited liability
company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

IA ORCHARD HOTELS COLORADO
SPRINGS TRS, L.L.C., a Delaware limited
liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS DANBURY, L.L.C., a
Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

IA ORCHARD HOTELS DANBURY TRS,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS TAMPA, L.L.C., a
Delaware limited liability company

 

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

IA ORCHARD HOTELS TAMPA TRS, L.L.C.,
a Delaware limited liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:  Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS BATON ROUGE,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

IA ORCHARD HOTELS BATON ROUGE
TRS, L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS CRANBURY, L.L.C.,
a Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

IA ORCHARD HOTELS CRANBURY TRS,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS LEBANON, L.L.C., a
Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

IA ORCHARD HOTELS LEBANON TRS,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS SOMERSET, L.L.C., a
Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS SOMERSET TRS,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS ALBUQUERQUE,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS ALBUQUERQUE
TRS, L.L.C., a Delaware limited liability company

 

 

 

By:

Inland Amaerican Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS HAUPPAUGE,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS HAUPPAUGE TRS,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland Amaerican Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS WESTBURY, L.L.C.,
a Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS WESTBURY TRS,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland Amaerican Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS SOLON, L.L.C., a
Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS SOLON TRS, L.L.C.,
a Delaware limited liability company

 

 

 

By:

Inland Amaerican Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS NASHVILLE, L.L.C.,
a Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS NASHVILLE TRS,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland Amaerican Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS ADDISON LIMITED
PARTNERSHIP, an Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Addison GP, L.L.C., a
Delaware limited liability company, its
general partner

 

 

 

 

 

By:

Inland American Orchard Hotels,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS ADDISON TRS
LIMITED PARTNERSHIP, an Illinois limited
partnership

 

 

 

By:

IA Orchard Hotels Addison TRS GP,
L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

By:

Inland American Orchard TRS
Holding, Inc., a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS BROWNSVILLE
LIMITED PARTNERSHIP, an Illinois limited
partnership

 

 

 

By:

IA Orchard Hotels Addison GP, L.L.C.,

a Delaware limited liability company, its
general partner

 

 

 

 

 

By:

Inland American Orchard Hotels,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS BROWNSVILLE TRS
LIMITED PARTNERSHIP, an Illinois limited
partnership

 

 

 

By:

IA Orchard Hotels Addison TRS GP,
L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

By:

Inland American Orchard TRS
Holding, Inc., a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS DALLAS LIMITED
PARTNERSHIP, an Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Addison GP, L.L.C., a
Delaware limited liability company, its
general partner

 

 

 

 

 

By:

Inland American Orchard Hotels,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS DALLAS TRS
LIMITED PARTNERSHIP, an Illinois limited
partnership

 

 

 

By:

IA Orchard Hotels Dallas GP, L.L.C.,a
Delaware limited liability company, its
general partner

 

 

 

 

 

By:

Inland American Orchard TRS
Holding, Inc., a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS FORT WORTH
LIMITED PARTNERSHIP, an Illinois limited
partnership

 

 

 

By:

IA Orchard Hotels Addison GP, L.L.C., a
Delaware limited liability company, its
general partner

 

 

 

 

 

By:

Inland American Orchard Hotels,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS FORT WORTH TRS
LIMITED PARTNERSHIP, an Illinois limited
partnership

 

 

 

By:

IA Orchard Hotels Fort Worth TRS GP,
L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

By:

Inland American Orchard TRS
Holding, Inc., a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS HARLINGEN
LIMITED PARTNERSHIP, an Illinois limited
partnership

 

 

 

By:

IA Orchard Hotels Addison GP, L.L.C., a
Delaware limited liability company, its
general partner

 

 

 

 

 

By:

Inland American Orchard Hotels,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS HARLINGEN TRS
LIMITED PARTNERSHIP, an Illinois limited
partnership

 

 

 

By:

IA Orchard Hotels Fort Worth TRS GP,
L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

By:

Inland American Orchard TRS
Holding, Inc., a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS HOUSTON 9965
WESTHEIMER LIMITED PARTNERSHIP, an
Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Houston 9965
Westheimer GP, L.L.C., a Delaware limited
liability company, its general partner

 

 

 

 

 

By:

Inland American Orchard Hotels,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS HOUSTON 9965
WESTHEIMER  TRS LIMITED
PARTNERSHIP, an Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Houston 9965
Westheimer TRS GP, L.L.C., a Delaware
limited liability company, its general partner

 

 

 

 

 

By:

Inland American Orchard TRS
Holding, Inc., a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS HOUSTON 9975
WESTHEIMER LIMITED PARTNERSHIP, an
Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Houston 9975
Westheimer GP, L.L.C., a Delaware limited
liability company, its general partner

 

 

 

 

 

By:

Inland American Orchard Hotels,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS HOUSTON 9975
WESTHEIMER TRS LIMITED
PARTNERSHIP, an Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Houston 9975
Westheimer TRS GP, L.L.C., a Delaware
limited liability company, its general partner

 

 

 

 

 

By:

Inland American Orchard TRS
Holding, Inc., a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS HOUSTON 2929
WESTPARK LIMITED PARTNERSHIP, an
Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Houston 2929 Westpark
GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

By:

Inland American Orchard Hotels,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS HOUSTON 2929
WESTPARK  TRS LIMITED PARTNERSHIP,
an Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Houston 2929 Westpark
TRS GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

By:

Inland American Orchard TRS
Holding, Inc., a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS HOUSTON 2939
WESTPARK LIMITED PARTNERSHIP, an
Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Houston 2939 Westpark
GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

By:

Inland American Orchard Hotels,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS HOUSTON 2939
WESTPARK TRS LIMITED PARTNERSHIP,
an Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Houston 2939 Westpark
TRS GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

By:

Inland American Orchard TRS
Holding, Inc., a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS IRVING LIMITED
PARTNERSHIP, an Illinois limited partnership

 

 

 

By:

IA Orchard Hotels Irving GP, L.L.C., a
Delaware limited liability company, its
general partner

 

 

 

 

 

By:

Inland American Orchard Hotels,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS IRVING TRS
LIMITED PARTNERSHIP, an Illinois limited
partnership

 

 

 

By:

IA Orchard Hotels Irving TRS GP, L.L.C., a
Delaware limited liability company, its
general partner

 

 

 

 

 

By:

Inland American Orchard TRS
Holding, Inc., a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

 

Name: Lori J. Foust

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS VIENNA, L.L.C., a
Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS VIENNA TRS, L.L.C.,
a Delaware limited liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

IA ORCHARD HOTELS FEDERAL WAY,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard Hotels, Inc., a
Delaware corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

IA ORCHARD HOTELS FEDERAL WAY
TRS, L.L.C., a Delaware limited liability company

 

 

 

By:

Inland American Orchard TRS Holding,
Inc., a Delaware corporation, its sole
member

 

 

 

 

 

 

 

 

By:

/s/ Lori J. Foust

 

 

 

 

Name: Lori J. Foust

 

 

 

 

 

 

 

Title:   Treasurer

 

 

 

 

 

 

 

 

 

PRINCIPAL:

 

 

 

INLAND AMERICAN REAL ESTATE TRUST,
INC., a Maryland corporation

 

 

 

By:

/s/ Lori J. Foust

 

 

 

Name: Lori J. Foust

 

 

Title:   Treasurer

 

--------------------------------------------------------------------------------